***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
ANSONIA HOUSING AUTHORITY v. DARYL PARKS
               (AC 44894)
                   Bright, C. J., and Elgo and Suarez, Js.

                                   Syllabus

The plaintiff housing authority sought, by way of summary process, to regain
   possession of certain premises leased to the defendant tenant. The
   plaintiff sent the defendant a pretermination notice for nonpayment of
   rent, to which the defendant did not respond. The plaintiff then served
   the defendant with a notice to quit possession and, thereafter, served
   the defendant with a summons and complaint seeking immediate posses-
   sion of the premises. The defendant filed a motion to dismiss for lack
   of subject matter jurisdiction on the ground that the pretermination
   notice was defective. The trial court granted the defendant’s motion to
   dismiss and rendered a judgment of dismissal. Nineteen days after the
   court rendered the judgment of dismissal, the plaintiff filed a motion
   to reargue, which the court denied. Thereafter, the plaintiff appealed
   to this court, and the defendant filed a motion to dismiss the appeal
   for lack of subject matter jurisdiction on the basis that the appeal was
   untimely, which this court granted. Held that this court lacked subject
   matter jurisdiction to entertain the plaintiff’s appeal, the plaintiff having
   failed to comply with the five day appeal period set forth in the applicable
   statute (§ 47a-35): the plaintiff could not prevail on its claim that the
   five day appeal period set forth in § 47a-35 applies only to a tenant and
   not to a landlord, as the clear and unambiguous language of the statute
   includes appeals by any party, and the legislative policy in favor of the
   swift resolution of summary process actions, as reflected in the plain
   language of the statute, applies whether the appeal is brought by the
   landlord or the tenant; moreover, because the plaintiff’s motion to rear-
   gue was filed outside of the statutory five day appeal period, its denial
   did not give rise to a new appeal period from the underlying judgment,
   as allowing an appeal from the judgment of dismissal pursuant to the
   denial of the motion to reargue would circumvent the jurisdictional
   appeal period created by the legislature; furthermore, this court lacked
   jurisdiction to review the denial of the plaintiff’s motion to reargue
   because the plaintiff’s claims on appeal related only to the merits of
   the court’s legal analysis in granting the defendant’s motion to dismiss,
   and, therefore, permitting review of the denial of the motion to reargue
   would have required this court to review the merits of the underlying
   judgment and effectively would have extended the time to appeal from
   the underlying judgment of dismissal when the time to do so had expired
   by statute.
          Considered January 5—officially released April 5, 2022

                             Procedural History

   Summary process action, brought to the Superior
Court in the judicial district of Ansonia-Milford, where
the court, Pierson, J., granted the defendant’s motion
to dismiss for lack of subject matter jurisdiction; there-
after, the court denied the plaintiff’s motion to reargue,
and the plaintiff appealed to this court; subsequently,
this court granted the defendant’s motion to dismiss
the appeal. Appeal dismissed.
   J.L. Pottenger, Jr., with whom were Richard Tenen-
baum, and Alexandra Gonzalez and Ann Sarnak, certi-
fied legal interns, in support of the motion.
 Andrew Marchant-Shapiro, in opposition to the
motion.
                         Opinion

  BRIGHT, C. J. In this summary process action, the
plaintiff, Ansonia Housing Authority, appeals from the
judgment of dismissal and the denial of its motion to
reargue the dismissal. The defendant, Daryl Parks,
moves to dismiss this appeal for lack of subject matter
jurisdiction on the ground that the plaintiff failed to
timely appeal from the judgment of dismissal pursuant
to General Statutes § 47a-35. The plaintiff opposes the
motion on the grounds that (1) the five day appeal
period set forth in § 47a-35 applies only to an appeal
brought by a tenant and is not applicable to an appeal
brought by a landlord, and (2) its motion to reargue
created a new appeal period for the judgment of dis-
missal. For the reasons that follow, we conclude that
§ 47a-35 is applicable to landlords and tenants alike and
that the plaintiff’s motion to reargue does not save the
appeal from dismissal because it was not timely filed.1
  The following facts and procedural history are rele-
vant to our review. The plaintiff leased the property
located at 70 Woodlawn Avenue, Unit 65 in Ansonia
(premises) to the defendant. The defendant occupied
the premises and agreed to pay $350 per month for rent.
On January 13, 2020, the plaintiff sent the defendant
a pretermination notice for nonpayment of rent. The
defendant did not respond to the pretermination notice.
On February 7, 2020, the plaintiff served the defendant
with a notice to quit possession for nonpayment of rent.
The defendant did not quit possession. The plaintiff
then served the defendant with a summary process
summons and complaint on February 15, 2020, seeking
immediate possession of the premises.
   The defendant filed an answer to the complaint on
February 19, 2020. On March 18, 2020, the defendant
filed a motion to dismiss the summary process action
for lack of subject matter jurisdiction on the ground that
the pretermination notice was defective. The plaintiff
objected to the motion to dismiss on April 16, 2020. On
March 24, 2021, the trial court granted the motion to
dismiss for lack of subject matter jurisdiction based
on the defective pretermination notice and dismissed
the action.
   On April 12, 2021, nineteen days after the court ren-
dered the judgment of dismissal, the plaintiff filed a
motion to reargue, which the court denied on August
10, 2021. The plaintiff filed this appeal on August 13,
2021, challenging the court’s judgment of dismissal and
its denial of the motion to reargue. The defendant
moved to dismiss this appeal for lack of subject matter
jurisdiction on timeliness grounds on November 12,
2021,2 and the plaintiff objected.
  We begin by setting forth the relevant legal principles
that apply to summary process proceedings. ‘‘Summary
process is a special statutory procedure designed to
provide an expeditious remedy. . . . It enable[s] land-
lords to obtain possession of leased premises without
suffering the delay, loss and expense to which, under
the common-law actions, they might be subjected by
tenants wrongfully holding over their terms. . . . Sum-
mary process statutes secure a prompt hearing and final
determination. . . . Therefore, the statutes relating to
summary process must be narrowly construed and
strictly followed.’’ (Citations omitted; internal quotation
marks omitted.) Young v. Young, 249 Conn. 482, 487–88,
733 A.2d 835 (1999).
  ‘‘Appeals in summary proceedings are governed by
the statutes specifically relating thereto rather than stat-
utes relating to appeals generally. . . . Thus, parties
must comply with the five day appeal period pursuant
to § 47a-35, rather than with the general twenty day
appeal period provided in Practice Book § 63-1 (a). The
requirement that appeals in summary process actions
comply with § 47a-35 is jurisdictional. . . . Therefore,
compliance with its mandate is a necessary prerequisite
to an appellate court’s subject matter jurisdiction.’’
(Citations omitted; emphasis added; footnote omitted;
internal quotation marks omitted.) Id., 488–89; see also
HUD/Barbour-Waverly v. Wilson, 235 Conn. 650, 657,
668 A.2d 1309 (1995).
                             I
  We first address the plaintiff’s claim that the five day
appeal period set forth in § 47a-35 applies only to a
defendant tenant, and not to a plaintiff landlord.
   The plaintiff’s claim raises a question of statutory
interpretation. ‘‘When construing a statute, [o]ur funda-
mental objective is to ascertain and give effect to the
apparent intent of the legislature. . . . In other words,
we seek to determine, in a reasoned manner, the mean-
ing of the statutory language as applied to the facts
of [the] case, including the question of whether the
language actually does apply. . . . In seeking to deter-
mine that meaning, General Statutes § 1-2z directs us
first to consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered.’’
(Internal quotation marks omitted.) Jobe v. Commis-
sioner of Correction, 334 Conn. 636, 648, 224 A.3d
147 (2020).
   General Statutes § 47a-35 provides in relevant part:
‘‘(a) Execution shall be stayed for five days from the
date judgment has been rendered, provided any Sunday
or legal holiday intervening shall be excluded in com-
puting such five days.
  ‘‘(b) No appeal shall be taken except within such five-
day period. If an appeal is taken within such period,
execution shall be stayed until the final determination
of the cause, unless it appears to the judge who tried
the case that the appeal was taken solely for the purpose
of delay or unless the defendant fails to give bond, as
provided in section 47a-35a. . . .’’
   In addressing whether the statutory five day period
constitutes a limit on this court’s subject matter jurisdic-
tion, our Supreme Court held that ‘‘[i]n light of the plain
language of § 47a-35, the fact that the summary process
statutes are in derogation of common law and the legis-
lative policy in favor of the swift resolution of disputes
between landlords and tenants regarding rights of pos-
session, we conclude that an appeal pursuant to § 47a-
35 must be brought within five days of the rendering
of a summary process judgment.’’ HUD/Barbour-
Waverly v. Wilson, supra, 235 Conn. 659.
   These same principles apply with equal force to the
issue of whether the five day period applies only to
appeals taken by a tenant and not to appeals taken by
a landlord. The plain language of § 47a-35 (b) is clear
and unambiguous: the words ‘‘[n]o appeal shall be
taken’’ include appeals by any party, including a land-
lord such as the plaintiff. (Emphasis added.) Further-
more, the legislative policy, in favor of the swift resolu-
tion of summary process actions, as reflected in the
plain language of the statute, applies whether the appeal
is brought by the landlord or the tenant. See Henry
Knox Sherill Corp. v. Randall, 33 Conn. Supp. 522, 523,
358 A.2d 159 (App. Sess. 1976) (rejecting argument that
five day appeal period in summary process actions
applies only to appeals taken by tenant). Accordingly,
the plaintiff was subject to the five day appeal period
of § 47a-35.3
                             II
   Next, we address whether the plaintiff’s filing of a
motion to reargue in the trial court affects our analysis.
We conclude that, because the motion to reargue was
filed outside of the statutory five day appeal period, it
does not.
   The court rendered a judgment of dismissal in the
underlying summary process action on March 24, 2021.
Pursuant to § 47a-35, the plaintiff was required to appeal
from the judgment of dismissal no later than March 30,
2021.4 Although the plaintiff did not file its appeal by
March 30, 2021, it did file a motion to reargue in the
trial court on April 12, 2021. The plaintiff contends that
its motion to reargue gave rise to a new appeal period
from the judgment. We are not persuaded.
  Under Practice Book § 63-1 (c) (1),5 if a motion that
would render the judgment ineffective is filed within
the appeal period, a new appeal period begins when
the court issues a ruling on the motion. A motion to
reargue is one such motion. In Young v. Young, supra,
249 Conn. 496, our Supreme Court held that a timely
motion to reargue filed within the five day appeal period
‘‘tolled the five day appeal period in § 47a-35’’ until the
motion to reargue was denied. In its analysis, the court
specifically noted that the motion to reargue was filed
within the five day appeal period. Id., 490 n.17.
   In the present case, however, the plaintiff filed its
motion to reargue on April 12, 2021, nineteen days after
the judgment of dismissal was rendered and thirteen
days after the five day appeal period expired on March
30, 2021. Thus, unlike in Young, the plaintiff’s motion
to reargue was not filed within the appeal period and,
therefore, the denial of that motion on August 10, 2021,
did not give rise to a new appeal period from the judg-
ment of dismissal. Accepting the plaintiff’s argument
that an untimely motion to reargue gives rise to a new
appeal period from the underlying judgment would
allow a party, through its own actions, to confer jurisdic-
tion on this court when it otherwise would not exist
pursuant to the statute. For that reason, even though
the plaintiff filed this appeal within five days from the
denial of the motion to reargue, allowing an appeal
from the judgment of dismissal pursuant to the denial
would circumvent the jurisdictional appeal period cre-
ated by the legislature. Accordingly, we conclude that
the plaintiff’s appeal from the underlying judgment of
dismissal is jurisdictionally late and must be dismissed.
                            III
  Finally, we address our dismissal of the plaintiff’s
appeal from the court’s denial of its untimely motion
to reargue.
   Although the plaintiff’s motion to reargue was filed
too late to give rise to a new appeal period to challenge
the judgment of dismissal, we generally will review on
appeal whether the trial court abused its discretion in
denying such an untimely motion. For example, in
Lopez v. Livingston, 53 Conn. App. 622, 731 A.2d 335
(1999), this court considered an appeal taken from an
untimely motion to open a judgment of possession ren-
dered upon the defendants’ default for failure to appear.
This court concluded that ‘‘the defendants’ failure to
appeal within five days of the rendering of the judgment
of possession does not deprive this court of subject
matter jurisdiction to consider the defendants’ appeal
taken from the denial of their motion to open.’’ Id., 623
n.1. This court then considered whether the trial court
had abused its discretion in denying the motion to open
and concluded that it had not, given the defendants’
failure to make a showing of good cause, as required
by Practice Book § 17-43, for their failure to appear.
Id., 626–27. Thus, the issue on appeal in Lopez was not
whether the court erred in rendering the underlying
judgment, but whether it abused its discretion in deny-
ing the motion to open for reasons unrelated to the
merits of the judgment.
   Nevertheless, this general rule of exercising jurisdic-
tion over appeals from a court’s disposition of an
untimely postjudgment motion has its limits. In Tiber
Holding Corp. v. Greenberg, 36 Conn. App. 670, 652
A.2d 1063 (1995), this court dismissed an appeal taken
from the denial of a motion for reconsideration filed
outside the appeal period because the ‘‘claims on appeal
all relate to the merits of the underlying judgment,
rather than to whether the trial court abused its discre-
tion in not reconsidering the judgment.’’ (Footnote
omitted.) Id., 672. We reasoned that allowing the defen-
dant to use the untimely motion for reconsideration
as a vehicle to challenge the merits of the underlying
judgment would ‘‘in effect, extend the time to appeal.’’
Id., 671.
   Like the appellant in Tiber Holding Corp., the plain-
tiff in the present case filed an untimely motion to
reargue, contesting the propriety of the underlying judg-
ment of dismissal. On appeal, the plaintiff’s claims relate
only to the merits of the court’s legal analysis in granting
the defendant’s motion to dismiss. In particular, the
plaintiff raises the following issues: (1) whether the
court erred in applying the holding of Presidential Vil-
lage, LLC v. Perkins, 332 Conn. 45, 65–66, 209 A.3d 616
(2019), to find that it lacked subject matter jurisdiction
over the underlying case, and (2) whether the court
erred in denying the plaintiff’s motion to reargue. The
plaintiff, in its motion to reargue filed in the trial court,
argued only that the court misapplied Presidential Vil-
lage, LLC. Thus, the only issue raised in the plaintiff’s
appeal is whether the court erred in rendering its judg-
ment of dismissal. As in Tiber Holding Corp., permitting
review of the denial of the motion to reargue would
require us to review the merits of the underlying judg-
ment and effectively would extend the time to appeal
from the underlying judgment of dismissal when the
time to do so has expired by statute. Such a result is
particularly untenable when the statutory appeal period
has been held by our Supreme Court to be a limit on
this court’s subject matter jurisdiction. A party cannot
confer subject matter jurisdiction on this court that
otherwise does not exist by filing a motion to reargue
that raises the same arguments considered by the court
when it rendered judgment. Accordingly, in the present
case, we lack jurisdiction to review the denial of the
plaintiff’s motion to reargue.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     By order dated January 5, 2022, this court granted the defendant’s motion
to dismiss for lack of subject matter jurisdiction, and indicated that an
opinion would follow.
   2
     A motion to dismiss an appeal for lack of jurisdiction may be filed at
any time. Practice Book § 66-8.
   3
     The plaintiff in its opposition to the motion to dismiss contends that the
legislative history and original version of § 47a-35 indicate that the five day
appeal period applies only to a tenant. Having determined that the statute
is clear and unambiguous, we are prohibited from considering extratextual
evidence regarding the meaning of the statute. See State v. Bemer, 339 Conn.
528, 541, 262 A.3d 1 (2021) (if ‘‘the meaning of [the language of the statute]
is plain and unambiguous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall not be considered’’
(internal quotation marks omitted)).
   4
     Because there was an intervening Sunday between March 24, 2021, and
March 29, 2021, the appeal period did not expire until March 30, 2021. See
General Statutes § 47a-35 (a).
   5
     Practice Book § 63-1 (c) (1) provides in relevant part: ‘‘If a motion is
filed within the appeal period that, if granted, would render the judgment
. . . ineffective, either a new twenty day appeal period or applicable statu-
tory time period for filing the appeal shall begin on the day that notice of
the ruling is given on the last such outstanding motion . . . .’’